Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,965,593. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of the issued patent anticipate the broader claims of the instant application. A mapping of the instant application (in regular text) to the issued patent (bold text) is shown below.

1. A method comprising (A method comprising): 
	establishing, at a first provider edge (PE) network device among a plurality of PE network devices that includes the first PE network device and at least one second PE network device (establishing, at a first provider edge (PE) network device among a plurality of PE network devices that includes the first PE network device and at least one second PE network device), a control session between the first PE network device and a customer edge (CE) device multi-homed to the first PE network device and the at least one second PE network device, wherein the first PE network device is an owner of the control session (a CE protocol communication session directly between the first PE network device and a customer edge (CE) device multi-homed to the first PE network device and the at least one second PE network device, wherein the first PE network device is an owner of the CE protocol communication session); 
	signaling, by the first PE network device, to the at least one second PE network device, an ownership message indicating that the first PE network device is the owner of the control session, the ownership message including parameters that enable the at least one second PE network device to install in a forwarding table a redirect policy to instruct the at least one second PE network device to forward control packets of the control session to the first PE network device (signaling, by the first PE network device, to the at least one second PE network device, an ownership message indicating that the first PE network device is the owner of the CE protocol communication session, the ownership message including parameters that enable the at least one second PE network device to install in a forwarding table a redirect policy to instruct the at least one second PE network device to forward packets of the CE protocol communication session to the first PE network device via an overlay segment); 
	responsive to a failure in a direct link between the first PE network device and the CE device, maintaining the first PE network device as the owner of the control session, enabling the control session to be persistent in a designated forwarder selection process performed by the first PE network device and the at least one second PE network device (maintaining the first PE network device as the owner of the CE protocol communication session until a failure of the first PE network device or a complete CE device link isolation, enabling the CE protocol communication session to be persistent in a designated forwarder selection process performed by the first PE network device and the at least one second PE network device); and 
	at the first PE network device, receiving the control packets of the control session from the at least one second PE network device (at the first PE network device, receiving the packets of the CE protocol communication session via the overlay segment based on the ownership message).

	The other independent claims are rejected in a similar manner. In regards to the dependent claims, the claims of the issued patent contain all limitations, albeit in different combinations, of the instant application claims and thus anticipate and render obvious all claims and subgroups. Additionally, the dependent claims are rejected at least for being dependent upon a rejected base claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463